Citation Nr: 0012611	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-01 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to a disability rating in excess of 
50 percent for a generalized anxiety disorder with dementia 
due to head trauma.

3.  Entitlement to a disability rating in excess of 
10 percent for post-traumatic changes of the lunate bone of 
the right wrist (major).

4.  Entitlement to a disability rating in excess of 
10 percent for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1965 to February 
1988.  These matters come to the Board of Veterans' Appeals 
(Board) from an October 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for a back disorder and granted service connection 
for a generalized anxiety disorder, rated as 30 percent 
disabling; post-traumatic changes to the lunate bone of the 
right wrist, rated as noncompensable; and hypertension, rated 
at 10 percent.  The grants of service connection and the 
evaluations were effective in June 1991.  The veteran 
perfected an appeal of the denial of service connection and 
the assigned ratings.

In a March 1994 rating decision the RO increased the 
disability rating for the right wrist disorder from zero to 
10 percent, and in an April 1998 rating decision the RO 
increased the disability rating for the anxiety disorder from 
30 to 50 percent.  These evaluations were made effective from 
the effective date of the grants of service connection.  The 
veteran has continued to disagree with the ratings assigned 
for those disorders, and the Board finds that those issues 
remain in contention.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (a claim remains in controversy where less than 
the maximum available benefit is awarded).



FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disorder is supported by evidence of treatment for a chronic 
back disorder during service and present disability from that 
disease.

2.  The generalized anxiety disorder is manifested by 
anxiety, depression, irritability, sleep disturbance, limited 
insight and judgment, and poor memory, productive of no more 
than considerable impairment of social and industrial 
functioning.

3.  Post-traumatic changes of the lunate bone of the right 
wrist (major) are manifested by limited motion and pain.

4.  The veteran's diastolic blood pressure readings are 
predominantly less than 90, and the systolic blood pressure 
readings are predominantly less than 160.  He requires 
continuous medication to control the hypertension.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a disability rating in excess of 
50 percent for a generalized anxiety disorder with dementia 
due to head trauma are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1991), 
38 C.F.R. §§ 4.1, 4.126, 4.130, Diagnostic Code 9400 (1999).

3.  The criteria for a disability rating in excess of 
10 percent for post-traumatic changes of the lunate bone of 
the right wrist (major) are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, and 5215 (1999).

4.  The criteria for a disability rating in excess of 
10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.104, Diagnostic Code 
7101 (1991), 38 C.F.R. §§ 4.1, 4.104, Diagnostic Code 7101 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Back Disorder

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
it is well grounded.  38 U.S.C.A. § 5107(a); Epps v. Brown, 9 
Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 118 S.Ct. 2348 (1998).  A well grounded claim 
is a plausible claim, meaning a claim that appears to be 
meritorious on its own or capable of substantiation.  Epps, 
126 F.3d at 1468.  An allegation of a disorder that is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible."  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of the evidence required to 
meet this statutory burden depends upon the issue presented 
by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, if the claim for service connection pertains 
to a disease rather than the residuals of an injury, a well-
grounded claim can be established by evidence showing a 
chronic disease in service or during any applicable 
presumptive period and present disability from that disease.  
See Savage v. Gober, 10 Vet. App. 488, 495-497 (1997); 
38 C.F.R. § 3.303(b).

The veteran submitted copies of his service medical records 
showing that he received treatment for back complaints in 
1976, and that he was given a limited physical profile for 
severe back pain due to a possible ruptured disc in January 
1981.  A neurological evaluation in November 1981 resulted in 
a diagnosis of a suspected left herniated nucleus pulposus at 
the level of L4/L5.  He also provided a December 1991 service 
department treatment record showing that he received 
treatment for herniated disc syndrome.

The Board finds that the evidence of treatment for a 
suspected herniated disc from January to November 1981 
constitutes evidence of a chronic disease in service, and 
that the December 1991 treatment record shows that he 
received treatment for the same disorder following his 
separation from service.  Savage, 10 Vet. App. at 495-497.  
Even if the back disability noted in service is not 
considered to be chronic, the VA examiner appears to have 
attributed the current diagnosis of spondylolysis to a 
reported injury in service in 1982.  The Board has 
determined, therefore, that the claim of entitlement to 
service connection for a back disorder is well grounded.

The Board notes that the RO did not obtain all of the 
veteran's service medical records, and that any records of 
treatment for 1981 through his separation from service in 
1988 are not in file.  The remainder of those records should 
be examined prior to determining whether the back disorder 
that the veteran has demonstrated following his separation 
from service is a manifestation of the same disorder that was 
noted during service.  The Board finds, therefore, that 
additional development is warranted prior to considering the 
substantive merits of the veteran's claim.  The claim for 
service connection for a back disorder will be further 
addressed in the remand portion of this decision.

II.  Disability Ratings

The Board finds that the veteran's appeals of the assigned 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the appeals.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence consists of VA and service department treatment 
records, the reports of VA examinations in July and August 
1991, June, July, and December 1996, and the veteran's 
statements and testimony.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
his appeal and that VA has fulfilled its obligation to assist 
him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in October 
1991, and effective in June 1991.  Because he has appealed 
the initial ratings, the Board must consider the 
applicability of staged ratings covering the time period in 
which his claim and appeal have been pending.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

A.  Generalized Anxiety Disorder

Subsequent to the veteran's appeal of the rating assigned for 
the anxiety disorder, the regulations pertaining to the 
evaluation of psychiatric disorders were revised effective 
November 7, 1996.  Schedule for Rating Disabilities; Mental 
Disorders, 61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. 
§§ 4.125-4.130).  Because his appeal was initiated prior to 
the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA's General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  In so doing, it may be necessary for the 
Board to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991), can be no earlier than the 
effective date of that change.  The Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  VAOPGCPREC 3-2000 (2000).

In a December 1999 supplemental statement of the case the RO 
provided the veteran the revised regulations pertaining to 
mental disorders and considered the revised regulations in 
determining that he was not entitled to a disability rating 
in excess of 50 percent.  The veteran was provided the 
opportunity to present evidence and arguments in response.  
The Board finds, therefore, that it may proceed with a 
decision on the merits of the veteran's appeal, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 3-2000.  

According to the rating criteria in effect prior to November 
1996, Diagnostic Code 9400 provided a 100 percent rating if 
analysis of the veteran's symptomatology showed that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities, such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; and demonstrated inability to obtain or 
retain employment.  A 70 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 50 percent rating applied if the 
ability to establish and maintain effective or favorable 
relationships with people was considerably impaired, and the 
psychoneurotic symptoms were of such severity and persistence 
that there was considerable impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1991).  

Effective November 7, 1996, the General Rating Formula for 
Mental Disorders specifies that a 100 percent disability 
rating applies if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

A 70 percent disability rating is provided if the mental 
disorder is manifested by occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400 (1999).

A 50 percent disability rating applies if the mental disorder 
is manifested by occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9400 (1999).

The service medical records show that beginning in 1985 the 
veteran received treatment for memory impairment, 
nervousness, depression, hyperventilation, profuse sweating, 
panic attacks, difficulty concentrating, social withdrawal, 
and fear of death.

During a July 1991 VA psychiatric examination he reported 
living with his wife and six children, and that he was 
employed full time.  He complained of feeling nervous most of 
the time, being depressed, and having difficulty sleeping.  
He did not socialize and avoided people because he feared 
becoming nervous.  He was easily angered, had difficulty 
concentrating, and his short-term memory was poor.  His long-
term memory was described as fair.  The examiner provided a 
diagnosis of a generalized anxiety disorder and assessed the 
severity of the disorder as both moderate and severe.  The 
examiner also provided a global assessment of functioning 
(GAF) score of 55.

VA treatment records show that the veteran received 
medication for nervousness beginning in May 1993.  At that 
time, the treating therapist described him as anxious and 
irritable, with no vegetative signs of depression or loss of 
interest in activities.  His memory and concentration were 
poor, and he complained of his inability to find employment.  
His symptoms at that time were assessed as a panic disorder.  
In July 1993 the therapist found that the panic disorder was 
in remission, in that the veteran had no symptoms of anxiety 
and had had no panic attacks in the previous two months.

In October 1993 the veteran reported having stopped taking 
the medication, and that he was irritable and preferred being 
alone.  He was employed 32 hours per week.  In December 1993 
he was described as chronically anxious, and in March 1994 he 
stated that he had difficulty sleeping.  In December 1994 the 
therapist found that his depressive and anxiety symptoms had 
improved with medication.  In January 1995 he reported that 
he continued to have anxiety attacks, and the medication was 
increased.  The therapist described his status as stable in 
April 1995.

In conjunction with a July 1996 VA examination the veteran 
reported feeling depressed and anxious, and that he felt 
uncomfortable being around people.  He stated that he could 
not sleep without medication, and that he had last worked in 
May 1995.  On examination he was neatly groomed and attired.  
His mood was depressed and anxious, and he cried openly and 
easily.  He rated his subjective depression at three on a 
scale from ten to zero, and his anxiety at seven on a scale 
from zero to ten.  The examiner described his insight and 
judgment as limited and his memory as poor.  The examiner 
provided diagnoses of dementia due to head trauma and a mood 
disorder due to his general medical condition with depressive 
features.  The examiner also provided a GAF score of 65, but 
found that he was not competent to handle his own funds due 
to his poor memory.  The examiner also stated that it was 
highly unlikely that he would ever be gainfully employed 
again.

During a December 1996 medical examination the veteran stated 
that he had been employed until 1994, when the facility at 
which he was employed closed.  VA treatment records indicate 
that he was fully employed in September 1997.

In a February 1999 rating decision the veteran was found to 
be incompetent for VA benefit purposes.

He underwent a mental health evaluation in August 1999, at 
which time he reported having "panic attacks" three times a 
day; once in the morning, once in the afternoon, and again 
when he tried to go to sleep.  He described these "panic 
attacks" as feeling "on edge."  He reported feeling 
exhausted, in that he only slept well for three hours.  He 
stated that he did not like being around people, and that he 
had problems with concentration due to racing thoughts.  He 
also reported being employed full-time as a food service 
manager by the Department of Criminal Justice, and that he 
had difficulty dealing with the stress caused by his job.  
The veteran lived with his wife of 28 years.  His leisure 
activities included fishing, working on cars, and watching 
sports and news programs.  He requested medication to help 
with his anxiety and sleep problems, but no psychotherapy.

The evidence indicates that the psychiatric disorder is 
manifested by anxiety, depression, irritability, sleep 
disturbance, limited insight and judgment, and poor memory.  
The examiner in July 1991 assessed the psychiatric symptoms 
as "moderate, severe," which is obviously inconsistent.  In 
addition, however, he provided a GAF score of 55, which is 
indicative of moderate impairment.  Carpenter v. Brown, 
8 Vet. App. 240 (1995).  The Board finds, therefore, that it 
was the examiner's intent to characterize the disability as 
moderate.

Although the examiner in July 1996 found that the veteran was 
not competent due to his poor memory, and that it was not 
likely that he would again be gainfully employed, subsequent 
evidence reveals that he was fully employed at least as early 
as September 1997.  The examiner's opinion is, therefore, 
contradicted by the evidence showing that, regardless of his 
memory problems, the veteran is able to maintain employment.

The examiner in July 1996 also provided a GAF score of 65, 
which is indicative of mild psychiatric symptoms.  Carpenter, 
8 Vet. App. at 240.  The GAF score of 65 appears to be 
inconsistent with the examiner's assessment of the veteran's 
competency and his employability.  The remaining evidence 
shows, however, that his psychiatric symptoms were described 
as stable in April 1995, and the evidence does not indicate 
that he underwent any psychiatric treatment between April 
1995 and August 1999.  Although he expressed feeling 
irritable with people, the evidence does not indicate that 
his psychiatric symptoms have, in fact, significantly 
impaired his functioning in the work setting.  

According to the rating criteria in effect prior to November 
1996, a disability rating in excess of 50 percent requires 
evidence showing that the psychiatric symptoms result in 
severe impairment of social and industrial functioning.  The 
evidence does not indicate that the veteran's symptoms are 
more than moderate.  

Pursuant to the revised rating criteria, a disability rating 
in excess of 50 percent requires evidence of deficiencies in 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals; illogical, obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

The evidence does not indicate that the veteran's psychiatric 
disorder is manifested by suicidal ideation, obsessional 
rituals, inappropriate speech, spatial disorientation, or 
personal neglect.  Although he does experience panic and 
depression, the evidence indicates that he is able to 
function independently, appropriately, and effectively.  The 
examiner found the veteran to be incompetent due to memory 
problems, not his depression or anxiety.  

The veteran has also expressed irritability, but there is no 
indication that his irritability has resulted in any violent 
attacks, or that he has otherwise demonstrated impaired 
impulse control.  Although he may have difficulty in adapting 
to stressful circumstances, the evidence indicates that he 
has successfully adapted to the work setting, in that his 
disability does not appear to have significantly impacted his 
work.  The Board notes that the criteria for a 50 percent 
rating include difficulty in establishing and maintaining 
effective work relationships, and the evidence does not 
indicate that the difficulty the veteran has in dealing with 
people is greater than that reflected in the criteria for the 
50 percent rating.

For the reasons shown above, the Board finds that the 
criteria for a disability rating in excess of 50 percent have 
not been met at any point in time since the initiation of the 
veteran's claim.  Fenderson, 12 Vet. App. at 119.  The Board 
has determined, therefore, that the preponderance of the 
evidence is against the appeal to establish a disability 
rating in excess of 50 percent for a generalized anxiety 
disorder with dementia due to head trauma.


B.  Post-traumatic Changes of the Lunate Bone of the Right 
Wrist

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, 
and degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is noncompensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
or group of minor joints affected by limitation of motion.  
In the absence of limitation of motion, a 10 percent rating 
applies for X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  A 20 percent 
rating applies for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5010.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating if dorsiflexion is 
limited to less than 15 degrees, or if palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a.

The service medical records show that the veteran's 
complaints of pain, limited motion, and decreased strength in 
the right wrist were assessed as a bone cyst on the lunate 
bone in January 1986.  During a July 1991 VA examination he 
complained of intermittent pain and swelling in the right 
wrist that was aggravated with lifting.  Physical examination 
showed no limitation of motion in the wrist, and an X-ray 
study revealed post-traumatic changes of the right lunate 
bone.

In his November 1991 notice of disagreement the veteran 
stated that he had constant pain, limited motion, and reduced 
strength in the right wrist.  During the July 1992 hearing he 
testified that he had trouble holding things with the right 
hand.  He stated that he took medication and used a heating 
pad or ointments to alleviate the pain.  He demonstrated pain 
with movement of the wrist during the hearing.

On examination in June 1996 the range of motion of the right 
wrist was 13 degrees of dorsiflexion and 25 degrees of volar 
(plantar) flexion.  Pronation, supination, medial deviation, 
and lateral deviation were also limited in comparison to the 
normal range of motion of the wrist as shown in 38 C.F.R. 
§ 4.71, Plate I.

Examination in December 1996 revealed a range of motion of 
two degrees of dorsiflexion and three degrees of planter 
flexion, but the examiner stated that he observed the veteran 
moving the wrist more when the examiner was not actually 
examining the wrist.  Motor strength was 5/5 throughout, and 
his sensation and coordination were intact.  An X-ray study 
showed some sclerosis of the right lunate with a small cyst 
in the central portion of the lunate.  The examiner provided 
a diagnosis of mild degenerative changes in the right wrist. 

The evidence shows that the right wrist disability is 
manifested by post-traumatic degenerative changes, with pain 
and limited movement.  Traumatic and degenerative arthritis 
are rated based on limitation of motion.  Diagnostic Code 
5215 provides a maximum 10 percent disability rating for 
limited motion of the wrist.  38 C.F.R. § 4.71a.

A disability rating in excess of 10 percent requires evidence 
showing that the wrist is ankylosed.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.  Ankylosis is defined as stiffening or 
fixation of a joint as the result of a disease process, with 
fibrosis or bony union across the joint.  Dinsay v. Brown, 9 
Vet. App. 79, 81 (1996), citing Stedman's Medical Dictionary 
87 (25th Ed.).  Although the examination in December 1996 
revealed a range of motion of two degrees of dorsiflexion and 
three degrees of planter flexion, which indicates, 
essentially, that the wrist is ankylosed, the veteran was 
observed moving the wrist more normally when casually 
observed.  The examiner also characterized the degenerative 
changes in the right wrist as mild.  The Board finds, 
therefore, that the evidence does not indicate that the right 
wrist is, in fact, ankylosed.  

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder, including pain, weakness, limitation of motion, 
and lack of strength, speed, coordination or endurance.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Because the 
veteran has been granted the maximum rating available for 
limited motion of the wrist, consideration of the additional 
functional limitations caused by the right wrist disability 
cannot result in a higher rating.  Spencer v West, No. 98-363 
(U.S. Vet. App. March 13, 2000).  In addition, because the 
veteran has been granted a 10 percent rating based on 
limitation of motion, the application of Diagnostic Code 5003 
does not result in a higher rating.  Hicks v. Brown, 8 Vet. 
App. 417 (1995).

The Board finds that the criteria for a disability rating in 
excess of 10 percent have not been met at any time since the 
initiation of the veteran's claim.  Fenderson, 
12 Vet. App. at 119.  The Board has determined, therefore, 
that the preponderance of the evidence is against the appeal 
to establish entitlement to a disability rating in excess of 
10 percent for post-traumatic changes of the lunate bone of 
the right wrist (major).


C.  Hypertension

Subsequent to the veteran's appeal of the rating assigned for 
hypertension, the regulations pertaining to the evaluation of 
cardiovascular disorders were also revised effective January 
12, 1998.  Schedule for Rating Disabilities, the 
Cardiovascular System, 62 Fed. Reg. 65,207 (1997) (codified 
at 38 C.F.R. § 4.100).  Because his appeal was initiated 
prior to the change in the regulations, he is entitled to the 
application of the version more favorable to him.  Karnas, 
1 Vet. App. at 308.  The veteran was also provided the 
revised cardiovascular regulations in the December 1999 
supplemental statement of the case.

According to the rating schedule in effect prior to January 
1998, Diagnostic Code 7101 for hypertensive vascular disease 
(essential hypertension) provided a 60 percent rating if the 
diastolic pressure was predominantly 130 or more with severe 
symptoms, a 40 percent rating if the diastolic pressure was 
predominantly 120 or more with moderately severe symptoms, a 
20 percent rating if diastolic pressure was predominantly 110 
or more with definite symptoms, and a 10 percent rating if 
diastolic pressure was predominantly 100 or more.  When 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.  38 C.F.R. § 4.104 (1991).

The revised rating schedule provides a 60 percent rating if 
the diastolic pressure is predominantly 130 or more, and a 
40 percent rating if it is predominantly 120 or more.  A 
20 percent rating is applicable for diastolic pressure that 
is predominantly 110 or more, or systolic pressure that is 
predominantly 200 or more.  The disorder is rated as 
10 percent disabling if the diastolic pressure is 
predominantly 100 or more, the systolic pressure is 
predominantly 160 or more, or if the veteran has a history of 
diastolic pressure that is predominantly 100 or more and he 
requires continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).

The service medical records indicate that the veteran 
received medication for hypertension during service, and 
examination in July 1991 resulted in the conclusion that the 
hypertension was well controlled with medication.  The 
medical evidence from July 1991 through September 1999 shows 
that the documented diastolic blood pressure readings were 
consistently less than 90, and were normally less than 70.  
The records also show that the systolic readings were 
consistently less than 160, and were normally less than 140.  
The remaining medical evidence also indicates that the 
hypertension continued to be well controlled with medication.  

Because the evidence does not show that the veteran's 
diastolic blood pressure has been predominantly 110 or more, 
with or without symptoms, or that the systolic pressure is 
200 or more, the Board finds that the criteria for a 
disability rating in excess of 10 percent for hypertension 
have not been met at any time since the initiation of his 
claim.  Fenderson, 12 Vet. App. at 119.  The Board has 
determined, therefore, that the preponderance of the evidence 
is against the appeal to establish entitlement to a 
disability rating in excess of 10 percent for hypertension.


ORDER

The claim of entitlement to service connection for a back 
disorder is well grounded.

The appeal to establish a disability rating in excess of 
50 percent for a generalized anxiety disorder with dementia 
due to head trauma is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for post-traumatic changes of the lunate 
bone of the right wrist (major) is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for hypertension is denied.


REMAND

The RO requested the veteran's service medical records 
through the Army Reserve Personnel Center (ARPERCEN) in June 
1991, but only his dental records were provided.  The veteran 
retired from the Army with over 23 years of service, and 
additional records should be available.  The complete service 
medical records should be reviewed prior to considering the 
substantive merits of the veteran's claim for service 
connection for a back disorder.

The veteran claims to have received treatment from service 
department medical facilities in Germany following his 
retirement from service in 1988, while employed as a civilian 
by the Department of the Army.  Although requests for medical 
records were sent to those facilities in August 1992, two of 
the requests were returned as undeliverable and no response 
was received to the remaining requests.  These records are 
highly relevant in determining whether the veteran's 
currently diagnosed back disorder is related to service.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should secure the veteran's 
service medical records through official 
channels.  The veteran should also be 
asked to submit copies of all of the 
service medical records in his 
possession.  If the service medical 
records cannot be located after 
exhausting all possible sources, the case 
file should be documented to that effect.

2.  The veteran, through his fiduciary 
spouse, should be asked to provide the 
specific dates and locations of treatment 
that he received for his back disorder 
from 1988 through 1991.  The RO should 
then attempt to obtain the records of 
that treatment by contacting the 
facilities directly or by requesting the 
records from the Federal Records Center 
in which they are maintained.

3.  If the above-requested development 
does not provide sufficient evidence of a 
relationship between the currently 
diagnosed back disorder and the treatment 
documented during service, the veteran 
should be provided a VA orthopedic 
examination.  The purpose of the 
examination is to obtain an opinion on 
the etiology of the currently diagnosed 
back pathology in terms of its 
relationship, if any, to service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination, and its receipt and 
review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, that 
are deemed necessary for an accurate 
assessment, and the examiner should 
review the results of any testing prior 
to completion of the report.

Based on the examination results, the 
evidence in the claims file, and sound 
medical principles, the examiner should 
provide an opinion on whether the current 
back pathology is related to the 
treatment documented in the service 
medical records.  The examiner should 
provide the complete rationale for 
his/her opinion.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
If an examination is provided, the RO 
should ensure that the examination and 
requested opinion are in complete 
compliance with the directives of this 
remand.  If they are not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for a 
back disorder.  If any benefit requested 
on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran is advised that the examinations requested in this 
remand are necessary to evaluate his claim.  His failure, 
without good cause to report for scheduled examinations could 
have an adverse impact on his claim.  38 C.F.R. § 3.655 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 



